Citation Nr: 0006058	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991).

2.  Entitlement to payment of certain accrued benefits upon 
death of a beneficiary under 38 U.S.C.A. § 5121 (West 1991).

(The appellant's motion for revision of an August 1989 Board 
of Veterans' Appeals (Board) decision on the basis of clear 
and unmistakable error (CUE) is the subject of a separate 
decision by the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to May 1949; he died in November 1996 at age 79.  The 
appellant is his surviving spouse.

This matter comes to the Board from Department of Veterans 
Affairs (VA) Manila Regional Office (RO) June 1997 rating 
decisions which denied the appellant's claims of service 
connection for the cause of the veteran's death, entitlement 
to DIC benefits under 38 U.S.C.A. § 1318(b), entitlement 
nonservice-connected death pension benefits, and payment of 
certain accrued benefits upon death of a beneficiary under 
38 U.S.C.A. § 5121.

By virtue of a favorable resolution of the appellant's claim 
of entitlement to DIC benefits under 38 U.S.C.A. § 1318(b), 
as discussed below, her claims of service connection for the 
cause of the veteran's death and entitlement to nonservice-
connected death pension benefits are moot.  

The claim for payment of certain accrued benefits upon death 
of a beneficiary under 38 U.S.C.A. § 5121 is held in abeyance 
pending completion of the development requested in the remand 
below.



FINDINGS OF FACT

1.  The veteran died in November 1996; the death certificate 
shows that the immediate cause of death was renal failure due 
to nephrosclerosis and insulin-dependent diabetes mellitus; 
significant condition contributing to death but not related 
to cause of death was cerebral vascular occlusive disease.

2.  At the time of his death, the veteran was service-
connected for chronic organic brain syndrome with psychotic 
reaction associated with trauma (evaluated 100 percent 
disabling from January 1969), maxillary sinusitis secondary 
to brain concussion (evaluated 10 percent disabling), and 
disfiguring scars on face (evaluated 10 percent disabling).

3.  Due to CUE in an August 1989 Board decision, the veteran 
was totally disabled due to service-connected disabilities 
for more than 10 years immediately preceding his death.


CONCLUSION OF LAW

The criteria for payment of DIC benefits have been met.  
38 U.S.C.A. § 1318(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1318, DIC may be paid to the surviving 
spouse of a veteran who dies, not as the result of his own 
willful misconduct (as if the death were service-connected), 
and who was in receipt of or entitled to receive compensation 
for a service-connected disability that either was 
continuously rated totally disabling for a period of 10 years 
immediately preceding death, or if so rated for a lesser 
period, was so rated continuously for a period of not less 
than 5 years from the date of such veteran's discharge or 
other release from active duty.  38 U.S.C.A. § 1318 (West 
1991).  

Where a veteran would have been entitled to receive 
compensation at the time of his death for a service-connected 
disability rated 100 percent and would have met the duration 
requirements under 38 U.S.C.A. § 1318(b) but for CUE in a 
prior final decision, the veteran's surviving spouse is 
eligible for DIC benefits.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  

By RO rating decision in October 1956, the veteran was 
awarded service connection for chronic organic brain syndrome 
with psychotic reaction associated with trauma (rated 30 
percent disabling), maxillary sinusitis secondary to brain 
concussion (rated 10 percent disabling), and disfiguring 
scars on face (rated 10 percent disabling); the combined 
evaluation of his service-connected disabilities was 40 
percent.

By a rating decision in February 1969, the evaluation of the 
veteran's service-connected chronic organic brain syndrome 
with psychotic reaction was increased from 30 to 100 percent, 
effective January 24, 1969; the evaluation of his other 
service-connected disabilities remained unchanged, but the 
combined evaluation of all of his service-connected 
disabilities was increased to 100 percent.

By RO rating decision in January 1988, the evaluation of the 
service-connected chronic brain syndrome with psychotic 
reaction associated with trauma was reduced from 100 to 70 
percent, effective from May 1, 1988; the combined evaluation 
of all of the veteran's service-connected disabilities was 
thus reduced from 100 to 80 percent; timely appeal from that 
determination was filed with the Board.

On August 21, 1989, the Board denied a rating in excess of 70 
percent for the veteran's service-connected chronic brain 
syndrome with psychotic reaction associated with trauma, 
essentially upholding the January 1988 RO reduction in the 
evaluation of that disability from 100 to 70 percent.  The 70 
percent evaluation of his chronic brain syndrome remained in 
effect until his death in November 1996.  

Board decisions are final and binding, including decisions of 
service connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, and will be accepted as correct in the absence of 
clear and unmistakable error.  A decision of the Board that 
revises a prior Board decision on grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111 (West Supp. 1998); 38 C.F.R. § 20.1406 (1999).

In a separate decision on motion for revision of the August 
1989 Board decision on the basis of clear and unmistakable 
error, as identified above, the Board found (on its own 
motion) that the August 21, 1989 decision upholding the 
reduction of disability rating of chronic brain syndrome from 
100 to 70 percent was clearly and unmistakably erroneous; the 
evaluation of the veteran's service-connected chronic brain 
syndrome was thus restored, effective from date of reduction, 
May 1, 1988.  By virtue of the aforementioned decision 
finding CUE in the August 1989 Board decision, the veteran's 
service-connected chronic organic brain syndrome with 
psychosis was rated 100 percent disabling from January 1969 
until his death in November 1996.

The veteran died on November [redacted], 1996 at age 79.  The 
death certificate lists the immediate cause of death as renal 
failure due to nephrosclerosis and insulin-dependent diabetes 
mellitus; condition contributing to death but not related to 
cause of death is listed as cerebral vascular occlusive 
disease; the death certificate reveals that no autopsy was 
performed.  

Based on the foregoing, the Board finds that the criteria for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 have 
been met in this case.  Although the cause of the veteran's 
death is not shown to have been related to service or any of 
his service-connected disabilities, he was continuously rated 
totally disabled for a period of more than 10 years 
immediately preceding death (from January 1969 until his 
death in November 1996).  


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is granted.


REMAND

By rating decision in June 1997, the RO denied the 
appellant's claim for payment of certain accrued benefits on 
death of a beneficiary under 38 U.S.C.A. § 5121.  Timely 
notice of disagreement (NOD) with regard to that matter was 
received in October 1997, but a statement of the case (SOC) 
has not been issued to date.  As the appellant initiated a 
timely appeal under applicable regulations, the RO must issue 
her an SOC, addressing the aforementioned issue.  See Holland 
v. Brown, 10 Vet. App. 433, 436 (1997) (vacating Board 
decision and remanding matter when VA failed to issue a SOC 
after claimant submitted timely NOD).  As no SOC appears to 
have been issued, the claim for payment of certain accrued 
benefits under 38 U.S.C.A. § 5121 remains pending in 
appellate status, see 38 C.F.R. § 3.160(c) (1999), and 
requires further action by the RO.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.26 (1999); see also Manlincon v. West, 
12 Vet. App. 238 (1999).


	(CONTINUED ON NEXT PAGE)



To ensure full compliance with due process requirements, the 
claim for payment of accrued benefits under 38 U.S.C.A. 
§ 5121 is REMANDED for the following development:

If the RO has not already done so, it 
should issue an SOC to the appellant and 
her representative, addressing the issue 
of entitlement to payment of certain 
accrued benefits on death of a 
beneficiary under 38 U.S.C.A. § 5121, 
and including citation to all relevant 
law and regulation pertinent to the 
claim.  The appellant and her 
representative must be advised of the 
time limit in which to file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration.

If the remaining benefit sought on appeal is not granted, the 
case should then be returned to the Board for further review.  
The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



